    Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 1 of 24 PageID #:801




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Robert Fischer, Stephanie Lukis,               )
Robert Harper, and Tiffany Adams,              )      Case No: 1:19-cv-04892
individually and on behalf of all others       )
similarly situated,                            )      Hon. Gary Feinerman
                                               )
                              Plaintiffs,      )
                                               )
       v.                                      )
                                               )
Instant Checkmate LLC,                         )
                                               )
                              Defendant.       )

 DEFENDANT INSTANT CHECKMATE, LLC’S ANSWER AND AFFIRMATIVE AND
     OTHER DEFENSES TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

         Defendant Instant Checkmate LLC (“Instant Checkmate”), by and through its undersigned

counsel, hereby answers and states affirmative and other defenses to Plaintiffs’ First Amended

Complaint (the “Amended Complaint”).

         For ease of reference, Instant Checkmate has included in this Answer the headings used in

the Amended Complaint, but does not thereby admit the truth of any allegations in the headings or

any inference that could be drawn from those headings. Instant Checkmate denies that Plaintiffs

are entitled to any relief from Instant Checkmate and, unless expressly admitted or qualified below,

Instant Checkmate denies each and every allegation in the Amended Complaint.

                                            THE PARTIES

        1.       Plaintiffs Robert Fischer, Stephanie Lukis, Robert Harper, and Tiffany Adams are
residents of Illinois.
    Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 2 of 24 PageID #:802




       ANSWER: Upon reasonable inquiry, Instant Checkmate lacks knowledge or information

sufficient to form a belief about the truth of the allegations in paragraph 1 and, therefore, denies

these allegations.

        2.     Defendant Instant Checkmate LLC (“Instant Checkmate” or “Defendant”) owns and
operates the website www.instantcheckmate.com. Defendant is a California-based, for-profit
corporation organized under the laws of the State of Delaware.

       ANSWER: Instant Checkmate admits the allegations of paragraph 2.

                                 JURISDICTION AND VENUE

      3.    This Court has jurisdiction over this action under the Class Action Fairness Act
(“CAFA”) 28 U.S.C. § 1332(d)(1)(B).

       ANSWER: The allegations contained in paragraph 3 consist of legal conclusions to which

no response is required. To the extent a response is required, Instant Checkmate admits that the

Amended Complaint purports to bring an action under the Class Action Fairness Act, 28 U.S.C.

§ 1332(d)(1)(B). Unless expressly admitted here, Instant Checkmate denies the remaining

allegations of paragraph 3.

         4.     Venue is proper in the Northern District of Illinois because Defendant is committing
the acts alleged herein in the Northern District and a substantial part of the acts and omissions
giving rise to the claims asserted herein have occurred in the Northern District.

       ANSWER: The allegations contained in paragraph 4 consist of legal conclusions to which

no response is required. To the extent a response is required, Instant Checkmate denies the

allegations of paragraph 4.

                              COMMON FACTUAL ALLEGATIONS

         5.     Defendant owns and operates a website that sells “background reports” on people
to the general public.

       ANSWER: Instant Checkmate admits the allegations of paragraph 5.

         6.     Defendant sells its reports on its website: www.instantcheckmate.com.




                                                 2
    Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 3 of 24 PageID #:803




       ANSWER: Instant Checkmate admits the allegations of paragraph 6.

         7.      Upon accessing Instant Checkmate’s website, the public-at-large is free to enter the
first and last name of a particular individual via a search bar on the homepage.

       ANSWER: Instant Checkmate admits that a user of Instant Checkmate’s website can enter

a first and last name as well as city and state into the search bar on the website’s public homepage,

provided that such use is in compliance with Instant Checkmate’s website terms of use including

the prohibition on any use for purposes subject to the Fair Credit Reporting Act. Unless expressly

admitted here, Instant Checkmate denies the remaining allegations of paragraph 7.

         8.   After entering this information, any public user of Instant Checkmate’s website is
provided with a listing of search results. Each search result corresponds to an actual person that
Instant Checkmate has located who matches the name provided by the public user.

       ANSWER: Instant Checkmate admits that after a user of Instant Checkmate’s website

enters a first and last name (and also city and state if provided) into the search bar on the website’s

public homepage, the website asks the user to provide additional information about the person being

searched (such as the person’s gender or age), and then the website provides the user with a list of

search results. Answering further, Instant Checkmate states that the search results may include

people with names that are similar or identical to the first and last name entered by the website user,

and a search result may not correspond to an actual person to the extent that an actual person may

have used an alias that was memorialized in public records. Unless expressly admitted here, Instant

Checkmate denies the remaining allegations of paragraph 8.

         9.     These search results provide a limited, free preview of Defendant’s “background
reports.” As shown in the images below, this free preview includes the searched individual’s name
(including middle initials), age, current city and state of residence, the searched individual’s
relatives, and other identifying information:




                                                  3
Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 4 of 24 PageID #:804




                                     4
    Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 5 of 24 PageID #:805




       ANSWER: Instant Checkmate admits that its search results page provides users with a

sample of information contained in the background reports for persons who share the same or

similar name to that of a searched person. Unless expressly admitted here, Instant Checkmate denies

the remaining allegations of paragraph 9.

       10. As shown in the above, Instant Checkmate’s free preview provides enough
information to identify an individual.

       ANSWER: Instant Checkmate denies the allegations of paragraph 10.

         11. The purpose behind Instant Checkmate’s free preview is singular: to entice users to
purchase Defendant’s services. These services include “background reports” and “histories”
relating to individuals on its database.

       ANSWER: Instant Checkmate admits that users of its website may purchase access to

background reports. Unless expressly admitted here, Instant Checkmate denies the remaining

allegations of paragraph 11.

        12. Instant Checkmate uses these free previews to advertise its monthly subscription
services whereby a user can access and retrieve “background reports” and “histories” on any
individual in its database.

       ANSWER: Instant Checkmate denies the allegations of paragraph 12.

         13. In order for a user to view a person’s “background report” or other background
“histories” generated by the Defendant, a user needs to purchase Defendant’s services. Clicking on
“view report” or “open report” in the above image, leads users to a pay screen which presents them
with an option to pay for Instant Checkmate’s monthly subscription services.

       ANSWER: Instant Checkmate admits that, in order to review a background report, a user

must agree on the pay screen to Instant Checkmate’s website terms of use and then must purchase

a background report. Unless expressly admitted here, Instant Checkmate denies the remaining

allegations of paragraph 13.

        14. Instant Checkmate’s most popular monthly subscription costs $34.78 per month to
access and search anyone on its database.




                                                5
    Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 6 of 24 PageID #:806




       ANSWER: Instant Checkmate admits that, at times, the most popular option for purchasing

a background report has been the monthly subscription costing $34.78 per month. Unless expressly

admitted here, Instant Checkmate denies the remaining allegations of paragraph 14.

         15. Instant Checkmate’s monthly subscription allows users to obtain background
reports using its services on an unlimited number of individuals per month.

ANSWER: Instant Checkmate admits that a monthly subscription allows users to obtain the

background report that is the subject of a user’s initial search as well as background reports on an

unlimited number of people per month, except in the event that Instant Checkmate determines that

there may have been a violation of Instant Checkmate’s website terms of use. Unless expressly

admitted here, Instant Checkmate denies the remaining allegations of paragraph 15.

         16. Instant Checkmate compiles and generates the content it sells on its website.
According to Defendant: “Instant Checkmate continually searches for new data and adds it to [its]
reports the minute it becomes available.”

       ANSWER: Instant Checkmate admits that it provides users with access to information

contained in background reports by querying the information from third party data providers in

response to searches by users. Unless expressly admitted here, Instant Checkmate denies the

remaining allegations of paragraph 16.

         17. Neither Plaintiffs nor class members provided Defendant with written consent to
use their identities in Defendant’s advertisements. As detailed above, Instant Checkmate uses class
members’ identities to advertise its for-profit services. Thus, Defendant violates the Illinois Right
of Publicity Act (“IRPA”), 765 ILCS 1075/1, et seq.

       ANSWER: Instant Checkmate lacks knowledge as to whether Plaintiffs or all other putative

class members provided Instant Checkmate with consent (written or otherwise) to use their

identities on Instant Checkmate’s website. Unless expressly admitted here, Instant Checkmate

denies the remaining allegations of paragraph 17.

        18. It would be extremely easy for Instant Checkmate to maintain their business model
while still complying with state law. For example, Instant Checkmate could merely display the



                                                 6
    Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 7 of 24 PageID #:807




names of the searched individuals—without more identifying information—in their advertisements
for their services.

       ANSWER:        Instant Checkmate denies the allegations of paragraph 18.

         19. Instant Checkmate purposefully subjects itself to jurisdiction in this Court by
knowingly searching and obtaining private and public records and/or identifying information on
Illinois residents. Indeed, this lawsuit revolves around Instant Checkmate business practice of
acquiring identifying information about Illinois residents with the specific intent of selling that
information to its customers.

       ANSWER: Instant Checkmate admits that it provides public record information. Unless

expressly admitted here, Instant Checkmate denies the remaining allegations of paragraph 19.

         20.    Additionally, Instant Checkmate directly sells its services to consumers in Illinois.

       ANSWER: Instant Checkmate admits that, at times, individuals in Illinois have purchased

background reports from Instant Checkmate. Unless expressly admitted here, Instant Checkmate

denies the remaining allegations of paragraph 20.

                              THE PLAINTIFFS’ EXPERIENCES

        21. Plaintiff Robert Fischer discovered that Instant Checkmate uses his name, age, city
of domicile, and the identity of his relatives in advertisements on the Instant Checkmate website to
advertise and/or actually sell Defendant’s products and services. These advertisements were the
same or substantially similar to those shown in Paragraph 9.

       ANSWER: Instant Checkmate denies the allegations of paragraph 21.

       22. Plaintiff Fischer believes that it is reasonable for others to identify him because
Defendant’s advertisements include accurate details about him.

       ANSWER:        Instant Checkmate denies the allegations of paragraph 22.

        23. Indeed, Plaintiff Fischer can confirm that the individual Defendant identified in
paragraph 9 is in fact himself.

       ANSWER: Upon reasonable inquiry, Instant Checkmate lacks knowledge or information

sufficient to form a belief about the truth of the allegations of paragraph 23 and, therefore, denies

these allegations.




                                                  7
    Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 8 of 24 PageID #:808




         24. Plaintiff Fischer never provided Instant Checkmate with written consent to use any
attribute of his identity in any advertisement or for any commercial purposes.

       ANSWER: Upon reasonable inquiry, Instant Checkmate lacks knowledge or information

sufficient to form a belief about the truth of the allegations of paragraph 24 and, therefore, denies

these allegations.

         25. Plaintiff Fischer is not and has never been an Instant Checkmate customer. He has
no relationship with Instant Checkmate whatsoever.

       ANSWER: Instant Checkmate states that Fischer agreed to Instant Checkmate’s website

terms of use, including a class action waiver, and, therefore, Instant Checkmate denies the

allegations of paragraph 25.

        26. Plaintiff Fischer’s discovery of Instant Checkmate’s unauthorized use of his identity
has caused him emotional distress.

       ANSWER: Instant Checkmate denies the allegations of paragraph 26.

        27. Plaintiff Fischer has not been compensated by Instant Checkmate in any way for its
use of his identity.

       ANSWER: To the extent that Fischer is referring to information contained on the search

results page, Instant Checkmate denies any characterization that the information is “his” as it implies

ownership over publicly available information, which cannot be owned as a matter of law. In further

answering, Instant Checkmate denies that Fischer is entitled to any sum of money and, therefore,

denies the allegations of paragraph 27.

      28. Plaintiff Fischer does not want Instant Checkmate to use his identity for any
commercial advertising purpose.

       ANSWER: To the extent that Fischer is referring to information contained on the search

results page, Instant Checkmate denies any characterization that the information is “his” as it implies

ownership over publicly available information, which cannot be owned as a matter of law. In further

answering, Instant Checkmate states that, prior to this litigation, Fischer never contacted Instant



                                                  8
    Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 9 of 24 PageID #:809




Checkmate to request that it remove or suppress any information about him. Unless expressly

admitted here, Instant Checkmate denies the remaining allegations of paragraph 28.

         29. Plaintiff Stephanie Lukis discovered that Instant Checkmate uses her name, age,
city of domicile, and the identity of his [sic] relatives in advertisements on the Instant Checkmate
website to advertise and/or actually sell Defendant’s products and services. These advertisements
were the same or substantially similar to those shown in Paragraph 9.

       ANSWER: Instant Checkmate denies the allegations of paragraph 29.

       30. Plaintiff Lukis believes that it is reasonable for others to identify her because
Defendant’s advertisements include accurate details about her.

       ANSWER: Instant Checkmate denies the allegations of paragraph 30.

        31. Indeed, Plaintiff Lukis can confirm that an individual Defendant identified in
paragraph 9 is in fact herself.

       ANSWER: Upon reasonable inquiry, Instant Checkmate lacks knowledge or information

sufficient to form a belief about the truth of the allegations of paragraph 31 and, therefore, denies

these allegations.

         32. Plaintiff Lukis never provided Instant Checkmate with written consent to use any
attribute of her identity in any advertisement or for any commercial purposes.

       ANSWER: Upon reasonable inquiry, Instant Checkmate lacks knowledge or information

sufficient to form a belief about the truth of the allegations of paragraph 32 and, therefore, denies

these allegations.

        33. Plaintiff Lukis’ discovery of Instant Checkmate’s unauthorized use of her identity
has caused her emotional distress.

       ANSWER: Instant Checkmate denies the allegations of paragraph 33.

        34. Plaintiff Lukis has not been compensated by Instant Checkmate in any way for its
use of her identity.

       ANSWER: To the extent that Lukis is referring to information contained on the search

results page, Instant Checkmate denies any characterization that the information is “hers” as it




                                                 9
   Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 10 of 24 PageID #:810




implies ownership over publicly available information, which cannot be owned as a matter of law.

In further answering, Instant Checkmate denies that Lukis is entitled to any sum of money and,

therefore, denies the allegations of paragraph 34.

      35. Plaintiff Lukis does not want Instant Checkmate to use her identity for any
commercial advertising purpose.

       ANSWER: To the extent that Lukis is referring to information contained on the search

results page, Instant Checkmate denies any characterization that the information is “hers” as it

implies ownership over publicly available information, which cannot be owned as a matter of law.

In further answering, Instant Checkmate states that, prior to this litigation, Lukis never contacted

Instant Checkmate to request that it remove or suppress any information about her. Unless expressly

admitted here, Instant Checkmate denies the remaining allegations of paragraph 35.

        36. Plaintiff Robert Harper discovered that Instant Checkmate uses his name, age, city
of domicile, and the identity of his relatives in advertisements on the Instant Checkmate website to
advertise and/or actually sell Defendant’s products and services. These advertisements were the
same or substantially similar to those shown in Paragraph 9.

       ANSWER: Instant Checkmate denies the allegations of paragraph 36.

       37. Plaintiff Harper believes that it is reasonable for others to identify him because
Defendant’s advertisements include accurate details about him.

       ANSWER: Instant Checkmate denies the allegations of paragraph 37.

         38. Plaintiff Harper never provided Instant Checkmate with written consent to use any
attribute of his identity in any advertisement or for any commercial purposes.

       ANSWER: Upon reasonable inquiry, Instant Checkmate lacks knowledge or information

sufficient to form a belief about the truth of the allegations of paragraph 38 and, therefore, denies

these allegations.

        39. Plaintiff Harper’s discovery of Instant Checkmate’s unauthorized use of his identity
has caused him emotional distress.

       ANSWER: Instant Checkmate denies the allegations of paragraph 39.



                                                 10
   Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 11 of 24 PageID #:811




        40. Plaintiff Harper has not been compensated by Instant Checkmate in any way for its
use of his identity.

       ANSWER: To the extent that Harper is referring to information contained on the search

results page, Instant Checkmate denies any characterization that the information is “his” as it implies

ownership over publicly available information, which cannot be owned as a matter of law. In further

answering, Instant Checkmate denies that Harper is entitled to any sum of money and, therefore,

denies the allegations of paragraph 40.

      41. Plaintiff Harper does not want Instant Checkmate to use his identity for any
commercial advertising purpose.

       ANSWER: To the extent that Harper is referring to information contained on the search

results page, Instant Checkmate denies any characterization that the information is “his” as it implies

ownership over publicly available information, which cannot be owned as a matter of law. In further

answering, Instant Checkmate states that, prior to this litigation, Harper never contacted Instant

Checkmate to request that it remove or suppress any information about him. Unless expressly

admitted here, Instant Checkmate denies the remaining allegations of paragraph 41.

        42. Upon information and belief, Defendant uses Plaintiff Adams’ name, age, city of
domicile, and the identity of her relatives in advertisements on the Instant Checkmate website to
advertise and/or actually sell Defendant’s products and services. These advertisements are the same
or substantially similar to those shown in Paragraph 9.

       ANSWER: Instant Checkmate denies the allegations of paragraph 42.

         43. Plaintiff Adams never provided Instant Checkmate with written consent to use any
attribute of her identity in any advertisement or for any commercial purposes.

       ANSWER: Upon reasonable inquiry, Instant Checkmate lacks knowledge or information

sufficient to form a belief about the truth of the allegations of paragraph 43 and, therefore, denies

these allegations.

         44. Plaintiff Adams is not and has never been an Instant Checkmate customer. She has
no relationship with Instant Checkmate whatsoever.



                                                  11
   Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 12 of 24 PageID #:812




       ANSWER: Upon reasonable inquiry, Instant Checkmate lacks knowledge or information

sufficient to form a belief about the truth of the allegations of paragraph 44 and, therefore, denies

these allegations.

            45.   Instant Checkmate’s unauthorized use of her identity has caused Plaintiff emotional
distress.

       ANSWER: Instant Checkmate denies the allegations of paragraph 45.

        46. Plaintiff Adams has not been compensated by Instant Checkmate in any way for its
use of her identity.

       ANSWER: To the extent that Adams is referring to information contained on the search

results page, Instant Checkmate denies any characterization that the information is “hers” as it

implies ownership over publicly available information, which cannot be owned as a matter of law.

In further answering, Instant Checkmate denies that Adams is entitled to any sum of money and,

therefore, denies the allegations of paragraph 46.

      47. Plaintiff Adams does not want Instant Checkmate to use her identity for any
commercial advertising purpose.

       ANSWER: To the extent that Adams is referring to information contained on the search

results page, Instant Checkmate denies any characterization that the information is “hers” as it

implies ownership over publicly available information, which cannot be owned as a matter of law.

In further answering, Instant Checkmate states that, prior to this litigation, Adams never contacted

Instant Checkmate to request that it remove or suppress any information about her. Unless expressly

admitted here, Instant Checkmate denies the remaining allegations of paragraph 47.

                                CLASS ACTION ALLEGATIONS

       48. Plaintiffs Fischer, Lukis, Harper and Adams bring this action on behalf of
themselves and a class defined “all Illinois residents who have appeared in an advertisement
preview for an Instant Checkmate report.”




                                                  12
      Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 13 of 24 PageID #:813




         ANSWER: Instant Checkmate admits only that Plaintiffs purport to bring this action on

behalf of a class, and that Plaintiffs claim to define this class as set forth in paragraphs 48 and 49.

Unless expressly admitted here, Instant Checkmate denies the remaining allegations of paragraph

48.

         49. Excluded from the class are: (1) any Judge or Magistrate presiding over this action
and members of their families; (2) Defendant, Defendant’s subsidiaries, parents, successors,
predecessors, and any entity in which the Defendant or its parents have a controlling interest and its
current or former employees, officers and directors; (3) persons who properly execute and file a
timely request for exclusion from the class; (4) persons whose claims in this matter have been finally
adjudicated on the merits or otherwise released; (5) Plaintiffs’ counsel and Defendant’s counsel; and
(6) the legal representatives, successors, and assigns of any such excluded persons.

         ANSWER: Instant Checkmate admits only that Plaintiffs purport to bring this action on

behalf of a class, and that Plaintiffs claim to define this class as set forth in paragraphs 48 and 49.

Unless expressly admitted here, Instant Checkmate denies the remaining allegations of paragraph

49.

        50. The persons in the class are so numerous that joinder of all such persons is
impractical and the disposition of their claims in a class action is a benefit to the parties and to the
Court.

         ANSWER: Instant Checkmate denies the allegations of paragraph 50.

         51. There are common questions of law and fact common to the claims of Plaintiffs and
the putative class, and those questions predominate over any questions that may affect individual
members of the class. Common questions for the class include, but are not necessarily limited to
the following:

                a. Whether Instant Checkmate’s uses class members’ names and identities in
                   advertisements for its own commercial benefit;

                b. Whether the conduct described herein constitutes a violation of the Illinois
                   Right of Publicity Act 765 ILCS 1075/1, et seq.; and

                c. Whether Plaintiffs and the class are entitled to injunctive relief.

         ANSWER: Instant Checkmate denies the allegations of paragraph 51, including subparts a

through c.




                                                  13
   Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 14 of 24 PageID #:814




         52. The claims of the named Plaintiffs are typical of those of the class. Plaintiffs will
fairly and adequately represent and protect the interests of the class and has retained counsel
competent and experienced in complex class actions. Plaintiffs have no interest antagonistic to
those of the class, and Defendant has no defenses unique to the Plaintiffs.

       ANSWER: Instant Checkmate denies the allegations of paragraph 52.

         53. A class action is superior to other available methods for the fair and efficient
adjudication of this controversy. Judicial economy will be served by maintaining this lawsuit as a class
action because it avoids the burden which would otherwise be placed upon the judicial system by the
filing of numerous similar suits. A class action is also superior because the damages suffered by
individual class members are relatively small and because the burden upon such individual litigants
may make it difficult and impractical for them to pursue their claims against Defendant.

       ANSWER: Instant Checkmate denies the allegations of paragraph 53.

         54. There are no obstacles to effective and efficient management of this lawsuit as a
class action by this Court.

       ANSWER: Instant Checkmate denies the allegations of paragraph 54.

      55. References to Plaintiffs shall be deemed to include the named Plaintiffs and each
member of the class, unless otherwise indicated.

       ANSWER: The allegations contained in paragraph 55 do not contain allegations of fact

and, as such, no response is required. To the extent a response is required, Instant Checkmate denies

the allegations of paragraph 55.

                                   FIRST CAUSE OF ACTION

            Violation of the Illinois Right of Publicity Act 765 ILCS 1075/1, et seq.
                             (On behalf of Plaintiffs and the class)
                                            (Damages)

          56.   Plaintiffs incorporate by reference the foregoing allegations as if set forth fully
herein.

       ANSWER: Instant Checkmate adopts and incorporates by reference its responses to each

of the preceding paragraphs as if fully set out here.

        57. The Illinois Right of Publicity Act prohibits using a person’s name, photograph,
image, or likeness for the purpose of advertising or promoting products, merchandise, goods, or
services without written consent. See 765 ILCS 1075/1, et seq.




                                                  14
   Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 15 of 24 PageID #:815




       ANSWER: The allegations contained in paragraph 57 do not contain allegations of fact

and, as such, no response is required. To the extent a response is required, Instant Checkmate denies

the allegations of paragraph 57.

         58. Based upon Instant Checkmate’s violation of the Illinois Right of Publicity Act,
Plaintiffs and class members are entitled to (1) an injunction requiring Instant Checkmate’s to cease
using Plaintiffs’ and members of the class’ names and any attributes of their identities to advertise its
products and services, (2) the greater of any award of actual damages (including profits derived from
the unauthorized use of Plaintiffs’ and class members’ names and identities) or statutory damages of
$1,000 per violation to the members of the class, (3) an award of punitive damages, and (4) an award
of costs and reasonable attorneys’ fees under 765 ILCS 1075/40-55.

       ANSWER: Instant Checkmate denies the allegations of paragraph 58.

                                   SECOND CAUSE OF ACTION

            Violation of the Illinois Right of Publicity Act 765 ILCS 1075/1, et seq.
                             (On behalf of Plaintiffs and the class)
                                        (Injunctive Relief)

         59. Plaintiffs incorporate by reference each of the preceding allegations as though fully
set forth herein.

       ANSWER: Instant Checkmate adopts and incorporates by reference its responses to each

of the preceding paragraphs as if fully set out here.

        60.     The Illinois Right of Publicity Act provides for injunctive relief. 765 ILCS
§ 1075/50.

       ANSWER: The allegations contained in paragraph 60 do not contain allegations of fact and,

as such, no response is required. To the extent a response is required, Instant Checkmate denies the

allegations of paragraph 60.

        61. Plaintiffs and class members are entitled to and seek an order enjoining further
violations of the Illinois Right of Publicity Act by Defendant.

       ANSWER: Instant Checkmate denies the allegations of paragraph 61.

        62. Injunctive relief is necessary to afford Plaintiffs and class members the safety and
peace of mind envisioned by the passage of the Illinois Right of Publicity Act.




                                                  15
   Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 16 of 24 PageID #:816




       ANSWER: Instant Checkmate denies the allegations of paragraph 62.

                                      RELIEF REQUESTED

WHEREFORE, Plaintiffs respectfully request that the Court enter an Order:

   1. Certifying the class as defined above, appointing Robert Fischer, Stephanie Lukis, Robert
      Harper, and Tiffany Adams as class representatives, and appointing their counsel as class
      counsel;

   2. Declaring that Instant Checkmate’s actions described herein constitute a violation of the
      Illinois Right of Publicity Act;

   3. Awarding injunctive and other equitable relief as necessary to protect the interest of the
      class, including, inter alia, prohibiting Instant Checkmate from engaging in the wrongful
      and unlawful acts described herein;

   4. Awarding the greater of actual damages, including the profits derived from the
      unauthorized use of same, or statutory damages in the amount of $1,000 per violation of
      the members of the class;

   5. Awarding punitive damages where applicable;

   6. Awarding Plaintiffs and the class their reasonable litigation expenses and attorney’s fees;

   7. Awarding Plaintiffs and the class pre- and post-judgment interest; and

   8. Granting such other and further relief as the Court deems equitable and just.

       ANSWER: Instant Checkmate denies that Plaintiffs are entitled to any relief, including

class certification or any of the other requested relief. Instant Checkmate denies any remaining

allegation in the Amended Complaint that has not been previously addressed in this Answer.

                                          JURY DEMAND

Plaintiffs demand trial by jury on all issues for which a jury trial is allowed.

       ANSWER: Instant Checkmate admits only that Plaintiffs have requested a jury trial.

                           AFFIRMATIVE AND OTHER DEFENSES

       Instant Checkmate incorporates by reference the above answers as though fully set forth

here and, in further answer to the Amended Complaint, asserts the following affirmative and other




                                                  16
   Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 17 of 24 PageID #:817




defenses, which do not relieve Plaintiffs of the burden of proof for each and every element of their

claims, for damages to which Plaintiffs allege they are entitled, or for any other matter upon which

Plaintiffs bear the burden of proof as a matter of law. Additional facts and evidence in support of

the following defenses will be developed during discovery and fully presented in a motion for

summary judgment and/or opposition to any motion by Plaintiffs for class certification.

        1.     Plaintiffs’ claims are barred in whole or in part by an arbitration provision that

prohibits Plaintiffs’ claims from being brought in this forum. Under the arbitration provision,

arbitrability “shall be resolved in arbitration,” such that this Court should remove this case to

arbitration.

        2.     Plaintiffs’ class claims are barred in whole or in part by a class action waiver

provision. Thus, Plaintiffs’ claims must be brought solely in their individual capacity and may not

be brought in a representative or consolidated capacity. As such, Plaintiffs’ class claims should be

dismissed.

        3.     Plaintiffs’ claims are barred in whole or in part because Plaintiffs lack standing under

Article III of the United States Constitution as they have suffered no injury in fact. Plaintiffs cannot

establish that they suffered a concrete and particularized injury as a result of the alleged conduct of

Instant Checkmate. As such, Plaintiffs’ claims should be dismissed.

        4.     Plaintiffs have failed to state a claim upon which relief may be granted because,

among other reasons, (a) Instant Checkmate’s alleged publication of Plaintiffs’ information is fully

protected by the First Amendment of the U.S. Constitution and Article I, Section 4 of the Illinois

Constitution; (b) Instant Checkmate’s alleged use of Plaintiffs’ information in its search results is

not a “commercial purpose” under the Illinois Right of Publicity Act (“IRPA”); (c) Instant

Checkmate’s alleged use of Plaintiffs’ name and other publicly available information does not




                                                  17
   Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 18 of 24 PageID #:818




qualify as the use of Plaintiffs’ “identity” under IRPA; and (d) Instant Checkmate’s background

reports and search results are exempt from liability under Sections 35(b)(1), (b)(2), and (b)(4) of

IRPA.

        5.     Plaintiffs’ claims are barred in whole or in part because Instant Checkmate’s

directory information and search results are fully protected by the First Amendment of the U.S.

Constitution and Article I, Section 4 of the Illinois Constitution. The publication of directory

information,   including   publicly   available    information,   is   newsworthy,     informational,

noncommercial speech that is entitled to full First Amendment protection, regardless of whether it

is sold for a profit. Plaintiffs’ alleged theory of IRPA liability, if given effect, would cause

suppression and censorship of First Amendment protected speech.

        6.     Plaintiffs’ claims are barred in whole or in part by the First and Fourteenth

Amendments of the U.S. Constitution and Article I, Section 4 of the Illinois Constitution because

IRPA is unconstitutionally overbroad in that it prohibits protected speech, including the publication

of publicly available, newsworthy information about people.

        7.     Plaintiffs’ claims are barred in whole or in part by the First and Fourteenth

Amendments of the U.S. Constitution and Article I, Section 4 of the Illinois Constitution. Instant

Checkmate’s alleged use of Plaintiffs’ publicly available information is fully protected

noncommercial speech concerning newsworthy information of public concern, and the imposition

of IRPA liability for that speech would render the IRPA unconstitutional as applied.

        8.     Plaintiffs’ claims are barred in whole or in part because the statutory damages

provision of IRPA violates the Due Process Clause of the Fourteenth Amendment of the U.S.

Constitution and Article I, Section 2 of the Illinois Constitution in that the statutory damages are




                                                  18
   Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 19 of 24 PageID #:819




excessive, severe, and wholly disproportionate to the harm allegedly suffered by Plaintiffs and/or

any putative class member.

       9.      Plaintiffs’ claims are barred in whole or in part by 765 ILCS 1075/35(b)(1) because

Instant Checkmate’s compilation of information, including that which is publicly available, is akin

to the use of Plaintiffs’ identities in a “book,” “article,” or “other [] visual . . . work,” such as an

online directory or encyclopedia of information, which are exempt from liability under § 35(b)(1)

of IRPA.

       10.     Plaintiffs’ claims are barred in whole or in part by 765 ILCS 1075/35(b)(2) because

Instant Checkmate’s compilation of information, including that which is publicly available, is for a

noncommercial purpose, such as for its newsworthiness and as matters of public concern, and is

thus exempt from liability under § 35(b)(2) of IRPA.

       11.     Plaintiffs’ claims are barred in whole or in part by 765 ILCS 1075/35(b)(4) because

Plaintiffs allege that Instant Checkmate uses their identities in alleged promotional materials or

advertisements for background reports, which are exempt from liability under §§ 35(b)(1) and (b)(2)

of IRPA.

       12.     Plaintiffs’ claims are barred in whole or in part by the applicable statute of limitations

because the first publication upon which Plaintiffs base their claims occurred more than one year

before Plaintiffs filed their Complaint.

       13.     Plaintiffs’ claim for punitive damages is barred in whole or in part because Instant

Checkmate’s alleged conduct was not a willful violation of IRPA.

       14.     Plaintiffs’ claim for punitive damages is barred in whole or in part because it would

violate Instant Checkmate’s guarantees of due process, equal protection, protection against

excessive fines, and protection against multiple punishments under the U.S. Constitution and




                                                  19
   Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 20 of 24 PageID #:820




Illinois Constitution. An award of punitive damages in this case would grossly exceed any legitimate

interest in punishment and deterrence for the publication of publicly available, newsworthy

information.

       15.     The proposed putative class fails to meet the numerosity requirement of Fed. R. Civ.

P. 23(a)(1) because the proposed putative class is not so numerous that joinder of all members is

impractical.

       16.     The proposed putative class fails to meet the commonality requirement of Fed. R.

Civ. P. 23(a)(2) because there are questions of fact and law that must be resolved on an individual

basis for each member of the proposed putative class, and common questions do not predominate

over individual questions. As to each proposed putative class member, the Court may, for example,

need to determine: whether the information used in Instant Checkmate’s search results is sufficient

to “identify” the putative class member within the meaning of the IRPA; whether the putative class

member is a public figure; whether the putative class member consented to Instant Checkmate’s use

of their identity by, for example, agreeing to Instant Checkmate’s website terms of use; and whether

the putative class member agreed to the arbitration and class action waiver provisions of Instant

Checkmate’s website terms of use. These individual issues pertain to both liability and damages.

       17.     The proposed putative class fails to meet the typicality requirement of Fed. R. Civ.

P. 23(a)(3) because Plaintiffs’ claims are not typical of the claims of other members of the proposed

putative class. For example, each of the search results at issue contains different information.

       18.     The proposed putative class fails to meet the requirement of Fed. R. Civ. P. 23(a)(4)

because Plaintiffs cannot adequately and fairly protect the interests of the proposed putative class.

Plaintiffs do not have a cognizable claim under IRPA and thus cannot adequately represent a class.




                                                 20
   Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 21 of 24 PageID #:821




       19.     The proposed putative class is inappropriate for class certification under Fed. R. Civ.

P. 23(b)(3) because common questions of law or fact do not predominate over questions affecting

only individual members, as explained in the above paragraph 16, which Instant Checkmate

incorporates by reference as though fully set forth here. Class treatment, therefore, is not an efficient

method to resolve the myriad individual questions.

       20.     The proposed putative class is additionally inappropriate for class certification under

Fed. R. Civ. P. 23(b)(3) because a class action is not a superior method for fairly and efficiently

adjudicating this case. Plaintiffs’ proposed class presents a number of individualized factual and

legal issues pertaining to both liability and damages, as explained in the above paragraph 16, which

Instant Checkmate incorporates by reference as though fully set forth here.

       21.     The proposed putative class is inappropriate for class certification because there is

no ascertainable class. The proposed putative class allegedly includes “all Illinois residents who

have appeared in an advertisement preview for an Instant Checkmate report,” which is potentially

any Illinois resident whose name was searched on Instant Checkmate’s website and any Illinois

resident whose name resulted from a search for a different person’s name during the class period.

       22.     Plaintiffs’ claims are barred in whole or in part by the Communications Decency

Act, 47 U.S.C. § 230, because Instant Checkmate is an interactive computer service provider that is

immune from liability for the information about people available throughout its website. A person’s

name can appear on the search results page only if a user visits Instant Checkmate’s website

homepage and then enters a similar or identical name into the search bar when conducting a search.

In addition, Instant Checkmate displays information about people provided by third party data

providers.




                                                   21
    Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 22 of 24 PageID #:822




        23.     Plaintiffs’ claims are barred in whole or in part by the Dormant Commerce Clause

to the extent Plaintiffs seek to apply IRPA to speech or conduct occurring outside Illinois.

        24.     Plaintiffs’ claims are barred in whole or in part by Illinois’ extraterritoriality doctrine

to the extent Plaintiffs seek to apply IRPA to speech or conduct occurring outside Illinois.

        Instant Checkmate reserves the right to seek leave to amend this Answer and add, delete,

and/or modify affirmative and other defenses based upon legal theories, facts, and circumstances

which may be developed through discovery or otherwise.

        WHEREFORE, Instant Checkmate respectfully requests that this Court enter judgment in

its favor and against Plaintiffs, dismiss all claims against Instant Checkmate with prejudice, award

all costs, expenses, and attorneys’ fees to Instant Checkmate as the prevailing party under 765 ILCS

1075/55, and grant Instant Checkmate such other relief as the Court deems just and appropriate.

                                           JURY DEMAND

        Pursuant to Fed. R. Civ. P. 38, Instant Checkmate respectfully demands a trial by jury as to

all issues so triable.




                                                   22
   Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 23 of 24 PageID #:823




Dated: December 17, 2020             Respectfully submitted,

                                     INSTANT CHECKMATE LLC

                                     By: /s/ Debbie L. Berman
                                         One of Its Attorneys

                                     Debbie L. Berman, #6205154
                                     Wade A. Thomson, # 6282174
                                     Clifford W. Berlow, #6292383
                                     JENNER & BLOCK LLP
                                     353 N. Clark, Suite 4400
                                     Chicago, IL 60654-3456
                                     T: 312-923-2764
                                     dberman@jenner.com
                                     wthomson@jenner.com
                                     cberlow@jenner.com

                                     Ian Heath Gershengorn (pro hac vice)
                                     JENNER & BLOCK LLP
                                     1099 New York Avenue, NW, Suite 900
                                     Washington, DC 20001-4412
                                     T: 202-637-6323
                                     igershengorn@jenner.com


                                     Avanti D. Bakane, #6299022
                                     Benjamin R. Kinney, #6317720
                                     Damon W.D. Wright
                                     GORDON REES SCULLY MANSUKHANI, LLP
                                     One North Franklin, Suite 800
                                     Chicago, IL 60606
                                     T: 312-619-4922
                                     abakane@grsm.com
                                     bkinney@grsm.com
                                     dwright@grsm.com




                                        23
   Case: 1:19-cv-04892 Document #: 119 Filed: 12/17/20 Page 24 of 24 PageID #:824




                                   CERTIFICATE OF SERVICE

    I, Debbie L. Berman, certify that on December 17, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will then send a Notice of Electronic

Filing to all counsel of record.

                                                   /s/ Debbie L. Berman




                                              24
